Exhibit 10.2
AMENDMENT NO. 1 TO TERMINATION AGREEMENT
     THIS AMENDMENT NO. 1 TO TERMINATION AGREEMENT (this “Amendment”) is made as
of March 31, 2008, by and between ARE — 60 WESTVIEW, LLC, a Delaware limited
liability company (“Landlord”), and CRITICAL THERAPEUTICS, INC., a Delaware
corporation (“Tenant”).
RECITALS :
     A. Landlord and Tenant entered into that certain Agreement For Termination
of Lease And Voluntary Surrender of Premises dated as of January 16, 2008 (the
“Termination Agreement”), pursuant to which Landlord and Tenant agreed to
terminate the Lease (as defined therein) for the premises commonly known as 60
Westview Street, Lexington, Massachusetts (the “Premises”).
     B. As provided in the Termination Agreement, the Lease would terminate as
of 11:59 PM on the date that is the day before the “Commencement Date” under the
Lease between Landlord, as landlord, and Microbia Precision Engineering, Inc.,
as tenant (the “New Lease”).
     C. Landlord has advised Tenant that the “Commencement Date” under the New
Lease is March 1, 2008.
     D. Landlord and Tenant desire to amend the Termination Agreement to
memorialize the date on which the Lease terminated and to acknowledge the
satisfaction of all conditions precedent.
     NOW, THEREFORE, in consideration of the mutual covenants, conditions and
agreements herein contained and intending to be legally bound, the parties
hereto agree that:
     1. The Lease terminated as of 11:59 PM on February 29, 2008, and said date
is the “Termination Date” under the Termination Agreement.
     2. Landlord hereby acknowledges that the conditions precedent set forth in
Paragraph 9 of the Termination Agreement have been satisfied.
SIGNATURES APPEAR ON THE FOLLOWING PAGE

1



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.
LANDLORD;
ARE — 60 WESTVIEW, LLC, a Delaware
limited liability company
By: AREE — HOLDINGS, L.P., a Delaware
       limited partnership, managing member
       By: ARE — GP HOLDINGS QRS CORP.,
              a Delaware corporation, general partner

                  By:   /s/ Jackie Clem         Name:   Jackie Clem       
Title:   VP - RE Legal Affairs     

            TENANT:

CRITICAL THERAPEUTICS, INC.,
a Delaware corporation
      By:   /s/ Trevor Phillips         Name:   Trevor Phillips        Title:  
Chief Operating Officer     

2